COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-18-00138-CV


SIGN MFG. USA                                                        APPELLANT

                                         V.

KAROLINE BREWER                                                        APPELLEE
                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-006354-2

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties “Agreed Motion to Dismiss the Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of this appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 42.1(d).




      1
       See Tex. R. App. P. 47.4.
                                         PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: July 26, 2018.




                             2